Name: Council Regulation (EC) No 3314/94 of 22 December 1994 amending the Regulation (EEC) 1101/89 on structural improvements in inland waterway transport
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  European construction;  economic policy
 Date Published: nan

 No L 350/8 Official Journal of the European Communities 31 . 12. 94 COUNCIL REGULATION (EC) No 3314/94 of 22 December 1994 amending the Regulation (EEC) 1101/89 on structural improvements in inland waterway transport THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the 1994 Act of Accession, and in parti ­ cular Article 169 thereof, Having regard to the proposal of the Commission, Whereas the Council Regulation (EEC) No 1101 /89 of 27 April 1989 on structural improvements in inland waterway transport ('), introduces a vessel-scapping scheme ; Whereas by Regulation (EC) N 844/94 (2) amending Regulation (EEC) No 1101 /89, the Council specified the definition of vessels belonging to the active fleet by adding a new criterion consisting of the condition of having paid, for the vessel concerned, at least three times the annual contribution referred to in Article 4 of Regula ­ tion (EEC) No 1 101 /89 ; Whereas this new criterion does not allow the inland waterway transporters of a new Member State, during the first three years following its accession, to propose the vessels of its fleet for scrapping and their use as compen ­ sation tonnage under Article 8 (1 ) of Regulation (EEC) No 1101 /89 ; whereas as a consequence, it is necessary to provide for a derogation from this criterion for this period for the vessels of the fleet of a new Member State on the condition that, on 28 April 1994, the date on which Regulation (EC) No 844/94 entered into force, they were registered in that State and used by a company established there ; Whereas pursuant to Article 2 (3) of the 1994 Treaty of Accession, the institutions of the European Community may adopt, before accession, the measures referred to in Article 169 of the Act of Accession such measures entering into force as from the date of entry into force of the said Treaty, HAS ADOPTED THIS REGULATION : Article 1 In Regulation (EEC) No 1101 /89 the following indent shall be inserted after the third subparagraph of Article 5 ( 1 ): The conditions of payment set out in Article 5 ( 1 ), third indent, introductory section, shall not apply, during a period of three years following the accession of a new Member State, to vessels belonging to the active fleet of that State which, on 28 April 1994, were registered and used by a company established there . The contribution specified in Article 4 (1 ) must, however, be paid for these vessels as from accession.' Article 2 This Regulation shall enter into force on the same date as the 1994 Treaty of Accession. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1994. For the Council The President H. SEEHOFER (') OJ No L 116, 28 . 4. 1989, p. 25. Regulation as last amended by Commission Regulation (EC) No 2812/94 (OJ No L 298, 19. 11 . 1994, p. 22). (2) OJ No L 98 , 16. 4. 1994, p. 1 .